         Case 1:19-cr-00133-DLH Document 95 Filed 08/07/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                    )
                                             )
              Plaintiff,                     )      ORDER
                                             )
       vs.                                   )
                                             )
Armondo Bruno Heredia, Jr.,                  )      Case No. 1:19-cr-133
                                             )
              Defendant.                     )


       On July 28, 2020, defendant's court-appointed counsel, attorney Jesse Walstad, filed an Ex-

Parte Motion to Withdraw from Representation. For good cause show, the motion (Doc. No. 91)

is GRANTED and attorney Jesse Walstad is authorized to withdraw.

       IT IS SO ORDERED.

       Dated this 7th day of August, 2020.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
